Case 1:18-cv-00681-RJL Document 68-2 Filed 07/09/19 Page 1 of 2




            Exhibit B
           Case 1:18-cv-00681-RJL Document 68-2 Filed 07/09/19 Page 2 of 2


From:             Joshua Riley
To:               ebutowsky@gmail.com
Cc:               Gottlieb, Michael; Meryl Governski; Hall, Samuel (SHall@willkie.com); Chloe Houdre
Subject:          RE: Rich v. Butowsky, No. 18-cv-00681 / Interrogatories
Date:             Monday, July 8, 2019 6:18:10 AM


Mr. Butowksy,

I write pursuant to Local Rule 7(m). Your response to Plaintiff’s First Set of Interrogatories is
past due. Please let us know if you will send your verified response by 12:00 p.m. EST
tomorrow. If you refuse to do to so, we intend to file a motion to compel. Thank you.

~Josh

Joshua Riley
Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, N.W.
Washington, DC 20005
(t)   202 237.2727
jriley@bsfllp.com
www.bsfllp.com


From: Joshua Riley
Sent: Tuesday, June 4, 2019 3:12 PM
To: ebutowsky@gmail.com
Cc: Gottlieb, Michael <MGottlieb@willkie.com>; Meryl Governski <MGovernski@BSFLLP.com>; Hall,
Samuel (SHall@willkie.com) <SHall@willkie.com>; Chloe Houdre <choudre@BSFLLP.com>; 'Matt
Couch' <mattcouch@af-mg.com>
Subject: Rich v. Butowsky, No. 18-cv-00681 / Interrogatories

Mr. Butowsky,

I attach and hereby serve Plaintiff’s First Set of Interrogatories to Defendant Edward
Butowsky.

~Josh

Joshua Riley
Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, N.W.
Washington, DC 20005
(t)   202 237.2727
jriley@bsfllp.com
www.bsfllp.com
